Citation Nr: 1024436	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran retired from military service in 1975 with more 
than 20 years of honorable service. 
 
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2008 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The record reflects clinical findings that are indicative of 
pronounced bilateral pes planus.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for the maximum schedular rating of 50 percent 
rating for bilateral pes planus are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§, 4.3, 4.7, 
4.21, 4.71a, Diagnostic Code (DC) 5276 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in December 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
The letter also informed the Veteran how disability ratings 
and effective dates are calculated.   

As for the duty to assist, the private clinical reports have 
been obtained, and the Veteran was also afforded a VA 
examination in January 2008 that contains sufficient clinical 
evidence to determine the proper rating to be assigned for 
the service-connected bilateral pes planus.  The Veteran was 
also offered the opportunity to testify at a hearing before 
the Board, but he declined.  As there is no indication that 
there are additional records that need to be obtained that 
would assist in the adjudication of the claim, the duty to 
assist has been fulfilled.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.
 



II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 C.F.R. § 4.71a, DC 5276, acquired bilateral pes 
planus resulting in pronounced disability manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent disability rating.  
This is the highest assignable rating under DC 5276.  Severe 
disability due to bilateral pes planus, manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities warrants a 
30 percent disability rating.  

The service treatment reports reflect bilateral pes planus, 
and service connection for this condition was granted by a 
September 1976 rating decision at a disability rating of 10 
percent under DC 5276.  Evidence of record at the time of 
this decision included a July 1976 VA examination report that 
showed moderate bilateral pes planus.  No callosities were 
shown at that time and there was no weakness of the Achilles 
tendons.  The pedal pulses were good.  

The most recent VA examination of the Veteran's feet was 
conducted in January 2008, at which time the Veteran reported 
that his flat feet had gotten worse with a lot of pain, 
particularly at night.  It was reported that he wore shoe 
inserts due to his flat feet which helped "a little bit."  
Prolonged standing was said to cause his feet to hurt the 
most.  It was indicated that Motrin provided a complete 
relief of symptoms.  In addition to pain in the feet, 
swelling, stiffness and a lack of endurance in the right foot 
were reported, but no heat, redness, fatigability, weakness 
or other symptoms were reported.  The Veteran described 
weekly or more frequent flareups that usually last less than 
one day.  Precipitating factors were said to be standing, and 
the Veteran stated that he worked through the flareups of 
pain since his wife is dependent on him for her care.  It was 
noted that the Veteran is only able to stand for 15 to 30 
minutes and that he is unable to walk more than a few yards.  
Assistive devices were said to not be necessary.   

The physical examination of the feet in January 2008 showed 
no objective evidence of painful motion, instability, 
weakness, or malunion of the tarsal or metatarsal bones.  
There was bilateral swelling and tenderness, and evidence of 
abnormal weight bearing in the right foot represented by an 
unusual shoe wear pattern.  There was bilateral marked 
displacement with non weight bearing and with weight bearing 
that was not correctable with manipulation but did not 
involve pain or spasm with manipulation.  Also shown was 
bilateral forefoot and midfoot misalignment that was not 
correctable by manipulation or painful with manipulation.  
There was also bilateral moderate pronation and 15 degrees of 
uncorrectable moderate valgus angulation in the right foot.  
The assessment following the examination was severe pes 
planus.  

The record also reflects reports of private treatment in a 
podiatry clinic for debridement of ingrown toenails from 2004 
to 2008.  The provider of this treatment submitted a 
statement dated in April 2008 indicated that the Veteran had 
diabetic neuropathy in the feet, and that the Veteran should 
be assigned a minimum rating of 50 percent for his feet.  
Following receipt of this evidence, the rating for pes planus 
was increased to 30 percent by a March 2009 rating decision. 

Symptoms of "pronounced" pes planus as delineated at DC 
5276 include marked pronation, extreme tenderness, marked 
inward displacement or severe spasm of the tendo achillis 
that is not improved by orthopedic shoes or appliances.  
Marked displacement in each foot was demonstrated at the 
January 2008 examination as was tenderness, although the 
severity of the tenderness was not described.  While all of 
the criteria for a 50 percent rating under DC 5276 are not 
met, it is not expected, especially with the more fully 
described grades of disabilities such as outlined at DC 5276, 
that all cases will show all the specified criteria for an 
increased rating.  38 C.F.R. § 4.21.  Moreover, if two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  Finally, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

In short and given the authority as set forth above, because 
at least one aspect of the disability required for a 50 
percent rating under DC 5276 is shown by objective evidence, 
the Board will resolve all reasonable doubt in favor of the 
Veteran and concludes that the criteria for a 50 percent 
rating for bilateral pes planus are met.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.  A higher schedular 
rating is not provided by DC 5276 or any other applicable 
diagnostic code. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is the highest assignable rating for pes planus.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service connected residuals have 
not shown functional limitation beyond that contemplated by 
the 50 percent rating granted by this decision.  In this 
regard, there is no evidence of surgery or hospitalization 
for the feet, and the Veteran denied having had any such 
surgery or hospitalization at the January 2008 VA 
examination.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  


ORDER

A 50 percent rating for bilateral pes planus is granted, 
subject to the laws and regulations governing the payment of 
monetary awards. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


